Citation Nr: 0402946	
Decision Date: 02/02/04    Archive Date: 02/11/04	

DOCKET NO.  03-07 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of Chapter 30, Title 38, United 
States Code, education benefits calculated in the amount of 
$2,860 was properly created.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the benefit sought on appeal.  The 
veteran, who has verified active service from December 1993 
to August 1999, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.

Statements from the veteran in her Notice of Disagreement and 
Substantive Appeal clearly raised the issue of entitlement to 
waiver of recovery of the overpayment calculated in the 
amount of $2,860, but this matter is not currently before the 
Board because it has not been prepared for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was awarded Chapter 30 education benefits for 
the time period between January 2002 and May 2002.  

3.  The veteran did not attend classes during the period of 
time between January 2002 and May 2002.  

4.  The RO retroactively terminated the veteran's Chapter 30 
education award in January 2002 creating an overpayment 
calculated in the amount of $3,073.33.  

5.  The appellant was awarded education benefits in June and 
July 2002 and a payment of $213.33 was withheld from the 
veteran's education award, leaving an overpayment calculated 
in the amount of $2,860.  




CONCLUSION OF LAW

The overpayment of Chapter 30 education benefits calculated 
in the amount of $2,860 was properly created.  38 U.S.C.A. 
§ 3014 (West 2002); 38 C.F.R. §§ 21.7130, 21.7135, 21.7140, 
21.7153 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under the laws administered by the VA.  
The VCAA also requires the VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002).

However, the Board will observe that the record on appeal 
does not reflect that the veteran was notified of the 
provisions of the VCAA, including the evidence necessary to 
substantiate her claim and the division of responsibility 
between the VA and the veteran for obtaining evidence in 
connection with her current appeal.  In any event, the Board 
would observe that the Statement of the Case provided to the 
veteran notified her of the evidence considered, the 
pertinent laws and regulations and the reasons her claim was 
denied.  In this case, the relevant and probative evidence 
consists of evidence regarding the status of the veteran's 
school enrollment between January and May 2002.  That 
evidence is associated with the claims file.  Therefore, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  

Furthermore, as will be explained below, the Board finds that 
the law, and not the evidence is dispositive in this case.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143 (2002) (VCAA not applicable where law, not 
factual evidence, is dispositive).  Therefore, the Board 
finds that no further action is necessary under the VCAA in 
this case and that the case is ready for appellate review.  

The basic facts in this case are not in dispute.  The veteran 
filed an application for education benefits in October 1999 
and was awarded education benefits for schooling she attended 
between September 2000 and January 2002.  In January 2002 the 
RO received a VA Form 22-1999 (Enrollment Certification) 
indicating that the veteran would be attending school between 
January 28, 2002, and March 4, 2002, March 11, 2002, to April 
8, 2002, and from April 30, 2002, to May 28, 2002.  

In June 2002 the RO received a VA Form 22-1999b from the 
veteran's school which indicated that the information 
provided to the VA in January 2002 was incorrect and that the 
veteran did not take classes on those dates.  It was 
indicated that the veteran's last class started in June 2002 
and ended in July 2002.  A letter to the veteran from the RO 
indicated that the veteran's education benefits had stopped 
on January 22, 2002, because the veteran's school had sent 
notice that she stopped training on that date.  

Correspondence from the veteran dated in September 2003 
indicated that she was disputing the debt in the amount 
$2,860.  The veteran indicated that during the period in 
which she received the payments she never called or sent 
anything to the VA to certify her education.  Because of 
this, the veteran reported that she had no reason to believe 
that this was anything but back pay.  She went on to relate 
that the cost of school was greater than her VA education 
award and did not fully cover her expenses and thus she was 
required to obtain loans to pay for college which she now 
owed.  She concluded by stating that paying the debt back 
would create a financial hardship for her family and that 
because of these reasons, and because the error was not due 
to any fault of her own, she was disputing the debt.  

Under VA laws and regulations, the VA shall pay to each 
individual entitled to basic educational assistance who was 
pursuing an approved program of education, a basic 
educational assistance allowance to help meet in part, the 
expenses of such individual subsistence, tuition, fees, 
supplies, books, equipment and other educational costs.  
38 U.S.C.A. § 3014(a); 38 C.F.R. § 21.7130.  An individual 
must be pursuing a program of education in order to receive 
payments.  38 C.F.R. § 21.7140(c).  The VA will pay 
educational assistance only after the education institution 
has certified the veteran's enrollment and the VA received 
from the individual a verification of the enrollment.  
38 C.F.R. § 21.7140(c)(2).

In this case, there does not appear to be any dispute that 
the veteran did not attend classes between January 2002 and 
May 2002 and that she was paid education benefits for classes 
her education institution certified in January 2002.  A 
threshold requirement for receiving educational assistance 
from the VA is actual attendance in a program of training.  
Clearly, the veteran was not attending classes during the 
time frame between January and May 2002 and thus was not 
entitled to education assistance during that time period.  
The RO retroactively terminated the veteran's education award 
in January 2002 creating an overpayment calculated in the 
amount of $3,073.33.  The RO subsequently withheld a payment 
of $213.33, leaving an overpayment balance of $2,860.  See 
38 C.F.R. § 21.7135.

Since the veteran was paid educational assistance to which 
she was not entitled because she did not attend classes, 
payments for classes she did not attend between January and 
May 2002 represented an overpayment of education benefits 
that must be repaid.  Netting out the one payment withheld 
reduces the overpayment to $2,860.  Based on this record, the 
Board finds that the education overpayment calculated in the 
amount of $2,860 is valid.  

The Board acknowledges the veteran's contentions that she 
never certified her enrollment for the time period between 
January and May 2002, that the monies received were used 
toward educational tuition and that she is not employed and 
unable to repay the debt.  However, these arguments pertain 
to a waiver of recovery of the overpayment calculated in the 
amount of $2,860, not the creation or validity of that debt.  
As indicated above, the matter of waiver of recovery of the 
overpayment is not before the Board because it has not been 
prepared for appellate review.


ORDER

The overpayment of Chapter 30 educational assistance benefits 
calculated in the amount of $2,860 was properly created and 
the appeal is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



